Case: 17-12708   Date Filed: 08/10/2018   Page: 1 of 6


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-12708
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:11-cr-20613-JLK-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

VLADIMIR LOUISSANT,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (August 10, 2018)

Before WILSON, MARTIN, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 17-12708      Date Filed: 08/10/2018    Page: 2 of 6


      Vladimir Louissant appeals his 50-year sentence, imposed after he pled

guilty to possession of a firearm in furtherance of a crime of violence resulting in

death. See 18 U.S.C. §§ 1111, 924(c)(1)(A), 924(j)(1); 2. Louissant raises three

issues on appeal. First, he argues that the district court failed to state its reasons

for imposing a sentence at a particular point within the advisory guideline range.

Second, he argues that the district court committed a significant procedural error

by basing his sentence on a clearly erroneous fact. Third, he argues that his

sentence was substantively unreasonable because the court focused solely on his

role in the crime and failed to consider other mitigating factors. After careful

consideration of the briefs and the record, we affirm.

                                            I.

      We review de novo the sufficiency of the district court’s explanation under

18 U.S.C. § 3553(c)(1), even if the defendant did not object below. United States

v. Bonilla, 463 F.3d 1176, 1181 (11th Cir. 2006).

      Under 18 U.S.C. § 3553(c)(1), a sentencing court must “state in open court

the reasons for its imposition of the particular sentence, and, if the sentence . . . is

of the kind, and within the range [recommended by the Guidelines,] and that range

exceeds 24 months, the reason for imposing a sentence at a particular point within

the range.” 18 U.S.C. § 3553(c)(1). To comply with § 3553(c)(1), the court

should tailor its reasoning to show that the sentence imposed is appropriate in light


                                            2
               Case: 17-12708     Date Filed: 08/10/2018    Page: 3 of 6


of the § 3553(a) factors. United States v. Veteto, 920 F.2d 823, 826 (11th Cir.

1991).

      The district court did not err under 18 U.S.C. § 3553(c)(1). The court

conducted a thorough sentencing hearing, stated that the sentence imposed was

consistent with the purposes of sentencing and the § 3553(a) factors, and explained

why Louissant’s role in the underlying crime distinguished him from the other co-

defendants. Specifically, the district court found that Louissant was more culpable

than the co-defendants because he “shot and killed a young man taking his life by

his own action and his own intent.” The district court heard extensive arguments

from the parties and gave due consideration to the presentence investigation report

(PSI) calculations in making its determination. We find that the district court

fulfilled its obligations under 18 U.S.C. § 3553(c)(1) to describe the specific

reasons for Louissant’s guideline sentence.

                                           II.

      We review the procedural and substantive reasonableness of a sentence for

abuse of discretion. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

However, when a defendant fails to raise a procedural reasonableness argument

before the district court, we review only for plain error. United States v. Johnson,

694 F.3d 1192, 1195 (11th Cir. 2012). Plain error occurs where (1) there is an

error; (2) the error is plain or obvious; (3) the error affected the defendant’s


                                           3
               Case: 17-12708     Date Filed: 08/10/2018    Page: 4 of 6


substantial rights in that it was prejudicial and not harmless; and (4) the error

seriously affected the fairness, integrity or public reputation of the judicial

proceedings. Id. “In order for an error to be obvious for purposes of plain error

review, it must be plain under controlling precedent or in view of the

unequivocally clear words of a statute or rule.” Id.

      A sentence is procedurally unreasonable if the district court miscalculated

the guideline range, treated the Sentencing Guidelines as mandatory, failed to

consider the 18 U.S.C. § 3553(a) factors, based the sentence on clearly erroneous

facts, or failed to adequately explain the sentence. United States v. Trailer, 827
F.3d 933, 936 (11th Cir. 2016) (per curiam).

      Although the government concedes that the district court clearly erred in

finding that no other codefendant was convicted of the same crime, the error was

not plain. The district court repeatedly emphasized why it reached the conclusion

that Louissant was not similarly situated with, and was more culpable than, his

codefendants: because he was the one who shot and killed the Brinks courier

during the robbery. The record demonstrates that the district court’s error

regarding whether a codefendant was convicted of the same crime did not affect

Louissant’s substantial rights in receiving his 50-year sentence, and, accordingly,

was not plain error.




                                           4
               Case: 17-12708     Date Filed: 08/10/2018     Page: 5 of 6


                                           III.

      We review the substantive reasonableness of a sentence for an abuse of

discretion in light of the totality of the circumstances and the § 3553(a) factors.

Trailer, 827 F.3d at 935–36. The § 3553(a) factors include the nature and

circumstances of the offense, the history and characteristics of the defendant, the

kinds of sentences available, the advisory guideline range, pertinent policy

statements issued by the Sentencing Commission, and the need to avoid

unwarranted sentence disparities. 18 U.S.C. § 3553(a). The weight given to each

§ 3553(a) factor is committed to the sound discretion of the district court, and we

will not substitute our judgment in weighing the relevant factors. United States v.

Amedeo, 487 F.3d 823, 832 (11th Cir. 2007). Nevertheless, a court abuses its

discretion if it (1) fails to consider relevant factors that were due significant

weight; (2) gives an improper or irrelevant factor significant weight; or (3)

commits a clear error of judgment by balancing the proper factors unreasonably.

United States v. Irey, 612 F.3d 1160, 1189 (11th Cir. 2010) (en banc). Under the

abuse-of-discretion standard, we will reverse only if we “are left with the definite

and firm conviction that the district court committed a clear error of judgment in

weighing the § 3553(a) factors by arriving at a sentence that lies outside the range

of reasonable sentences dictated by the facts of the case.” Id. at 1190. We




                                            5
              Case: 17-12708     Date Filed: 08/10/2018    Page: 6 of 6


ordinarily expect that a sentence within the guideline range is reasonable. United

States v. Nagel, 835 F.3d 1371, 1377 (11th Cir. 2016).

      Here, the district court did not impose a substantively unreasonable

sentence. The 50-year sentence was within the guideline range and the record

shows that the district court gave thorough consideration to multiple § 3553(a)

factors—including the purposes of sentencing, Louissant’s history and

characteristics, the nature and circumstances of the offense, the guideline range,

and the need to avoid sentencing disparities. Furthermore, the district court was

entitled to give significant weight to the nature and circumstances of Louissant’s

offense, especially in light of his co-defendants’ sentences. We are not “left with

the definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors” when it sentenced Louissant to fifty

years in prison. Irey, 612 F.3d at 1190. Accordingly, we affirm his sentence as

substantively reasonable.

      AFFIRMED.




                                          6